United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-3882
                                    ___________

Reginald Boswell,                        *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Southern District of Iowa.
Denny’s, Inc.,                           *
                                         *      [UNPUBLISHED]
             Appellee.                   *
                                    ___________

                           Submitted: September 17, 2001
                               Filed: September 21, 2001
                                   ___________

Before WOLLMAN, Chief Judge, BOWMAN, and LOKEN, Circuit Judges.
                             ___________

PER CURIAM.

       Reginald Boswell appeals following an adverse jury verdict in his Title VII
action against Denny’s, Inc. After careful consideration of Boswell’s arguments on
appeal, we find he has raised no claims warranting reversal. Among other things, he
has raised issues concerning witness credibility–matters that are virtually unreviewable
by an appellate court. Here, we are not pointed to any problems of witness credibility
that would undermine our confidence in the jury verdict. Moreover, based on the
limited record before us, which does not include a trial transcript, Boswell has not
shown that the district court committed any prejudicial abuse of discretion in making
the rulings of which he complains, or that he even requested rulings on certain issues
he now raises. We also note that he complains of ineffective assistance of counsel,
which is not a basis for reversal in this civil case.

      Accordingly, we affirm the judgment of the District Court.1 See 8th Cir. R. 47B.
We decline Denny’s request to sanction Boswell under Federal Rule of Appellate
Procedure 38.

      A true copy.

            Attest:

                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      1
        The Honorable Robert W. Pratt, United States District Judge for the Southern
District of Iowa.
                                         -2-